Name: 89/482/EEC: Commission Decision of 25 July 1989 approving the varietal conversion programme for hops submitted by the Federal Republic of Germany pursuant to Council Regulation (EEC) No 2997/87 (only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-08-12

 Avis juridique important|31989D048289/482/EEC: Commission Decision of 25 July 1989 approving the varietal conversion programme for hops submitted by the Federal Republic of Germany pursuant to Council Regulation (EEC) No 2997/87 (only the German text is authentic) Official Journal L 235 , 12/08/1989 P. 0033 - 0034*****COMMISSION DECISION of 25 July 1989 approving the varietal conversion programme for hops submitted by the Federal Republic of Germany pursuant to Council Regulation (EEC) No 2997/87 (Only the German text is authentic) (89/482/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production (1), as last amended by Regulation (EEC) No 1809/89 (2), and in particular Article 2 (5) thereof, Whereas, purusant to Article 2 (5) of the abovementioned Regulation, on 28 March 1988 the Federal Republic of Germany forwarded to the Commission a varietal conversion programme for hops; whereas amendments to that programme were forwarded by the Federal Republic of Germany on 29 June 1989; whereas further amendments to that programme were decided on 3 July 1989; Whereas the programme as amended satisfies the objectives of the Regulation in question and contains the information required under Article 2 of Commission Regulation (EEC) No 3889/87 laying down detailed rules for the application of the special measures for certain regions of hops production (3), as last amended by Regulation (EEC) No 2174/89 (4); Whereas a part of the area subject to the programme has already been converted after the transmission of the programme to the Commission; whereas the Commission may decide to approve programmes for which the implementation has begun after their transmission to the Commission; Whereas the programme submitted by the Federal Republic of Germany does not provide for any financial contribution to be borne by the national budget; whereas the actual costs referred to in Article 2 (2) of Regulation (EEC) No 2997/87 may include factors for assessing the net loss of income as a result of the implementation of the conversion plan; whereas, however, only factors relating to the net loss of income incurred from the date of adoption of Regulation (EEC) No 2997/87 may enter into the calculation of the actual costs; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS DECISION: Article 1 The varietal conversion programme for hops submitted pursuant to Regulation (EEC) No 2997/87 by the Federal Republic of Germany on 28 March 1988, as last amended on 3 July 1989, is hereby approved. The main aspects of the programme are given in the Annex hereto. Article 2 The Federal Republic of Germany shall inform the Commission every six months of progress in the programme. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 25 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 284, 7. 10. 1987, p. 19. (2) OJ No L 177, 24. 6. 1989, p. 6. (3) OJ No L 365, 24. 12. 1987, p. 41. (4) OJ No L 208, 20. 7. 1989, p. 16. ANNEX 1. List of producer groups covered by the programme Hopfenverwertungsgenossenschaft Spalt eV 2. Duration of programme From 1 April 1988 to 31 October 1990. At all events the last plantations must be carried out before 31 December 1992. 3. Areas covered by the programme 15,23 ha. 4. Varieties to be planted and areas concerned Aromatic varieties Hallertauer: 1,01 ha Spalter: 4,99 ha Hersbrucker Spaet: 9,23 ha